Citation Nr: 1809815	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-19 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating for service-connected bilateral plantar fasciitis in excess of zero percent prior to December 4, 2013 and in excess of 10 percent from December 4, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 2004 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for bilateral plantar fasciitis and assigned a noncompensable (zero percent) disability rating.  The Veteran disagreed with the assigned rating and perfected an appeal in April 2014.  A March 2014 rating decision increased the assigned rating to 10 percent, effective December 4, 2013.  

In an April 2014 statement, the Veteran's representative indicated that the Veteran wanted a videoconference hearing before a Veterans Law Judge.  However, the Veteran, through her representative, subsequently withdrew her request for a hearing in a July 2014 statement.  See 38 C.F.R. § 20.704(e); see also statement of the Veteran's representative dated July 2014.

In January 2016, the Board remanded the issue for further development to include obtaining VA treatment records and a VA examination.  The issue has been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her service-connected bilateral plantar fasciitis disability is more severe than the current rating would suggest.  At a December 2013 VA examination, the examiner diagnosed the Veteran with flat feet and did not confirm a diagnosis of bilateral plantar fasciitis.  As a result, a VA medical opinion was obtained in March 2014 to determine whether the Veteran had a current diagnosis of plantar fasciitis.  The examiner noted that the most recent medical report available for review was a December 2010 report, which documented a diagnosis of plantar fascial fibromatosis and evaluated the Veteran for shoe inserts.  After a review of the claims file, the examiner stated that he was unable to render a medical opinion consistent with the Veteran's current disability because there were no current treatment records associated with the claims file.  The examiner then opined that, based on review of the records up to December 2010, the Veteran had a diagnosis of bilateral plantar fasciitis.  As for flat feet, the examiner stated that there was documented evidence of a mild pes planus deformity of the right foot only, noted on an August 26, 2010 x-ray, and that the right foot pes planus was asymptomatic.  The examiner further stated that the flat foot disability is not acquired because it is a separate condition from the plantar fasciitis, however, it may contribute to the development of plantar fasciitis.  Lastly, the examiner opined the Veteran's complaints of bilateral heel pain are at least as likely as not consistent to the bilateral plantar fasciitis, and the flat foot on the right is at least as likely as not asymptomatic.

As a result of the December 2013 VA examiner's failure to evaluate the service-connected bilateral plantar fasciitis, as well as the inability of the March 2014 VA examiner to review the Veteran's VA treatment records dated from December 2010, in a January 2016 decision, the Board remanded the issue for another VA examination and medical opinion.

A review of the claims file shows an Exam Details note that a foot DBQ was cancelled on May 2, 2016 because the Veteran failed to RSVP.  The comments state that the Veteran was called on April 19, 2016 and that the Veteran would call back.  An additional comment states that a letter was mailed to the Veteran on April 20, 2016, and listed the Veteran's address.  A copy of that letter has not been associated with the claims file.  A May 3, 2016 correspondence from the Veteran's representative to the RO reflects that the Veteran contacted the representative in an attempt to contact the RO regarding the foot examination.  The representative also stated that the Veteran was willing and able to report for any and all examinations required, to please schedule an examination, and if there were any questions to contact the Veteran or the representative.  

In a May 4, 2016 Supplemental Statement of the Case (SSOC), the Veteran's claim for an increased rating for service-connected bilateral plantar fasciitis was denied on the basis that the Veteran failed to RSVP for the examination and did not offer a reason why she did not report for the examination.  

In a July 7, 2016 correspondence, the Veteran's service organization submitted a statement with the contention that the Veteran's claim should not have been closed out due to the failure to RSVP for a VA foot examination.  The service organization contends that in fact, the Veteran made several attempts to contact the RO, and when that didn't work she contacted her service organization to express her desire to attend a VA examination.  The service organization again requested that the Veteran be scheduled for the appropriate examination.  

Based on the evidence above, it appears that the Veteran did make an attempt to respond to the RO and let them know that she intended to appear for a scheduled VA examination to assess the severity of her bilateral plantar fasciitis disability.  There is correspondence from the service organization to the RO letting them know the Veteran was willing and able to attend a VA examination, and to please schedule one.  Given the above the Board finds that the Veteran should be scheduled for a VA foot examination to assess the severity of her service-connected bilateral plantar fasciitis disability, and any other foot condition the Veteran has been diagnosed with.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification of sources by the Veteran, obtain and associate any outstanding VA treatment records.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to assess the current severity of her service-connected bilateral plantar fasciitis.  The entire claims file, including this remand, should be made available to the examiner, and the examiner should indicate review of such records.

a) The examiner should specifically note whether there is objective evidence of marked or pronounced deformities, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances on one or both feet.

b) The examiner should also provide an opinion as to whether the Veteran is diagnosed with flat feet and, if so, whether it is at least as likely as not (50 percent or greater probability) caused by or aggravated (worsened beyond natural progression) by the Veteran's service-connected bilateral plantar fasciitis.

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and she should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




